U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 (Post-Effective Amendment No. 2 to Form SB-2) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Mojo Shopping, Inc. (Exact name of Registrant as specified in its charter) DELAWARE 26-0884348 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Mojo Shopping, Inc. PO Box 778176 Henderson, NV 89077 (702) 349-5750 Corporation Service Company 2711 Centerville Road, Suite 400 Wilmington, DE 19808 (302) 636-5401 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) (Address, including zip code, and telephone number, including area code, of agent for service of process) Primary Standard Industrial Classification Code Number: Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer|| Accelerated filer|| Non-accelerated filer|| Smaller reporting company|X| THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. COPIES OF COMMUNICATIONS TO: Cane Clark, LLP 3273 E. Warm Springs Las Vegas, NV 89120 (702) 312-6255 Fax: (702) 944-7100 Table of Contents Explanatory Note The Registrant files this post-effective amendment number two to its Registration Statement on Form SB-2 (No. 333-148190) as initially filed with the Securities and Exchange Commission on December 18, 2007. This amendment includes the audited financial statements for the fiscal year ended September 30, 2009, and for the fiscal year ended September 30, 2008 both of which were filed with the Registrant’s Annual report on Form 10-K with the Securities and Exchange Commission on January 12, 2010.Due to an accounting error we restated the 2008 Consolidated Financial Statements.The restatement is addressed in further detail in Note 10 of the attached Notes to the Consolidated Financial Statements for the year ended September 30, 2009. This amendment also includes the unaudited financials for the six months ended March 31, 2010 which were filed with the Registrant’s first quarter report on Form 10-Q with the Securities and Exchange Commission on March 17, 2010. The Registrant is filing this amendment to its previous Registration Statement on Form SB-2 under the cover of Form S-1 pursuant to the compliance provisions in SEC Release No. 33-8876, which allows registrants that filed a registration statement under cover of Form SB-2 to amend such registration statements under cover of Form S-1. This post-effective amendment numbertwo also removes the time constraint in the initial registration statement so that the shares listed in the initial registration statement can be sold.In the initial registration statement, the Registrant stated that the initial public offering would be for a maximum of 180 days.However, to the Registrant’s knowledge, no shares listed in the initial registration statement were offered or sold pursuant to the initial registration statement.The post effective amendment number one also contained a 180 day time limitation within which shares must be sold.The Registrant has determined that it would be in the best interest of the Registrant if the Registrant did not impose a time frame in which the shares listed in the initial registration statement and the post effective amendment number one, which are the same shares listed in this post-effective amendment numbertwo, can be sold.Pursuant to that determination, the Registrant’s Board has passed a resolution (1) removing the 180 day time limit on the offering as stated in the initial registration statement and the post effective amendment number one, and (2) stating that the offering will remain open indefinitely, so that the aforementioned shares can be sold. The Registrant previously paid a registration fee of $0.53 in connection with the filing of the initial registration statement on Form SB-2 (No. 333-148190) filed with the Securities and Exchange Commission on December 18, 2007. 2 Table of Contents The information in this prospectus is not complete and may be changed.The selling shareholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, Dated July 22, 2010 PROSPECTUS MOJO SHOPPING, INC. COMMON STOCK The selling shareholders named in this prospectus are offering up to 1,000,000 shares of common stock offered through this prospectus.We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None Our common stock is quoted on the Financial Industry Regulatory Authority’s Over the Counter Bulletin Board (“OTCBB”) under the symbol “MOJO” but no market maker is making a market in our stock at present.Because we have not had an active trading market for our common stock, however, we have set an offering price for these securities of $0.02 per share.If our common stock becomes actively traded on the OCTBB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. If our common stock becomes actively traded on the OTCBB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section entitled “Risk Factors” on pages 8-18. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of This Prospectus is: July 22 , 2010 3 Table of Contents Table of Contents SUMMARY 6 RISK FACTORS 8 RISKS ASSOCIATED WITH OUR FINANCIAL CONDITION 8 Because our auditor has issued a going concern opinion regarding our company and we have currently suspended operations indefinitely, there is an increased risk associated with an investment in our company. 8 If we do not obtain additional financing, our business plan will be delayed and our business may fail. 8 Because we have a limited operating history, it is difficult to evaluate your investment in our stock. 8 If we are unable to generate significant revenues from our operations, our business will fail. 9 RISKS ASSOCIATED WITH OUR BUSINESS MODEL 9 If we are unable to successfully manage growth, our operations could be materially adversely affected, and our business may fail. 9 Because our management has only agreed to provide their services on a part-time basis, they may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. 9 If we are unable to hire and retain key personnel, we may not be able to implement our business plan, and our business may fail. 10 Because our management has only agreed to provide their services on a part-time basis, they may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. 10 Because our president, Ms. Ivona Janieszewski, owns 70.80% of our outstanding common stock, investors may find that corporate decisions influenced by Ms. Ivona Janieszewski are inconsistent with the best interests of other stockholders. 10 If we are unable to succeed in marketing, making sales and maintaining a large enough customer base to support our business operations, we will be unable to achieve profitable operations, and our business may fail. 10 If new competitors enter the market and emulate our business model, our sales and profitability may be negatively materially impacted. 11 If we are unable to continually upgrade and expand our systems, our business will fail. 11 If we fail to respond to changes in consumer preferences in a timely manner, our sales may be adversely affected, and our business may fail. 11 Because we are dependent on third parties, should those services be interrupted or become more costly, we may experience a material adverse effect on the acceptance of our brand and on our business, financial condition, and operating results. 12 Because we rely heavily upon third-party telecommunications providers, any disruption in that telecommunication will have adverse effects on our business operations. 12 If there are events or circumstances affecting the reliability and security of the Internet, access to our product and/or the ability to safeguard confidential information could be impaired causing a negative effect on the financial results of our business operations. 12 If we cannot develop or expand our site infrastructure reasonably, effectively, or in a timely manner, we may suffer a loss in business. 13 Because the industry is dependent upon general economic conditions and uncertainties, future developments could result in a material adverse effect on our business. 13 Because the e-commerce market is subject to cyclical variations, those variations may have a material adverse effect on our business. 13 If international events delay or prevent the delivery of products to our customers, we may be materially adversely affected, and our business may fail. 14 4 Table of Contents RISKS ASSOCIATED WITH LEGAL UNCERTAINTY 14 Because our business exposes us to personal injury and product liability claims, such claims could result in adverse publicity and harm to our brand and our results of operations. 14 If we are not granted full protection for property rights over our name and trademark, we may have difficulty safeguarding our name or the public’s identification of our brand resulting in a potential loss of any competitive advantage. 15 Because our Certificate of Incorporation and Bylaws and Delaware law limit the liability of our officers, directors, and others, shareholders may have no recourse for acts performed in good faith. 15 New legislation, including the Sarbanes-Oxley Act of 2002, may make it more difficult for us to retain or attract officers and directors. 16 RISKS ASSOCIATED TO OUR SECURITIES 16 If a market for our common stock does not develop, shareholders may be unable to sell their shares. 16 Because our current stockholders will continue to own a majority of our common shares following this offering, you may never have any ability to control or direct our business. 16 If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline. 16 Because we do not foresee any dividends, your only avenue to make money from your investment is through capital appreciation. 16 If we issue shares of preferred stock with superior rights than the common stock registered in this prospectus, it could result in the decrease the value of our common stock and delay or prevent a change in control of us. 17 If a public market for our common stock develops, short selling could increase the volatility of our stock price. 17 Because we will be subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board, the level of trading activity in our stock may be reduced. 17 Because our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. 18 Forward looking assessments prepared by our current management. 18 FORWARD-LOOKING STATEMENTS 19 USE OF PROCEEDS 19 DETERMINATION OF OFFERING PRICE 19 DILUTION 19 SELLING SHAREHOLDERS 20 PLAN OF DISTRIBUTION 22 LEGAL PROCEEDINGS 23 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 23 DESCRIPTION OF SECURITIES 27 INTERESTS OF NAMED EXPERTS AND COUNSEL 30 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 30 ORGANIZATION WITHIN THE LAST FIVE YEARS 31 DESCRIPTION OF BUSINESS 31 DESCRIPTION OF PROPERTY 33 PLAN OF OPERATIONS 34 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 38 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 39 EXECUTIVE COMPENSATION 41 FINANCIAL STATEMENTS 43 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS 44 AVAILABLE INFORMATION 44 5 Table of Contents Summary We were incorporated as Mojo Shopping, Inc. on August 2, 2007, in the state of Delaware for the purpose of developing, promoting, and expanding our online retail business.We are in the business of online retailing. Specifically, we created and developed a web site, www.mojoshopping.com (the “Site”). Through the Site, we sold products, such as furniture, design accessories, art, clothing, music, and a variety of environmentally friendly products, all of which are designed to appeal to the tastes of young, socially conscious professionals. At present, we lack the financial resources to operate and have therefore suspended operations indefinitely including operation of the Site.As of March 31, 2010, we had $49 in current assets and current liabilities in the amount of $100,666. Accordingly, we had a working capital deficit as of March 31, 2010 of $100,617. Since our inception through March 31, 2010, we have incurred a net loss of $131,772. We will need to raise additional funds during the next twelve months in order to resume operations or otherwise execute on our business plan.In addition, our management will consider other business opportunities should they arise. We have not yet established an ongoing source of revenues sufficient to cover our operating costs and allow us to continue as a going concern. Our ability to continue as a going concern is dependent on our obtaining adequate capital to fund operating losses until we become profitable. If we are unable to obtain adequate capital, we could be forced to cease operations. In order to continue as a going concern, we will need, among other things, additional capital resources. Our plan is to obtain such resources by obtaining capital from management and significant shareholders sufficient to meet our minimal operating expenses and seeking equity and/or debt financing. However we cannot provide any assurances that we will be successful in accomplishing any of these plans. Our ability to continue as a going concern is dependent upon our ability to successfully accomplish the plans described in this paragraph and eventually secure other sources of financing and attain profitable operations. 6 Table of Contents The Offering Securities Being Offered Up to 1,000,000 shares of our common stock. Offering Price The offering price of the common stock is $0.02 per share. We are quoted on the OTCBB under the symbol “MOJO” but do not currently have an active trading market and no market maker is making a market in our stock.If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares To Be Sold in This Offering None Securities Issued and to be Issued 4,520,000 shares of our common stock are issued and outstanding as of the date of this prospectus. Our President, CEO and director, Ms. Ivona Janieszewski, owns 3,200,000 of the common shares of our company and therefore has substantial control.All of the common stock to be sold under this prospectus will be sold by existing shareholders.There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information Balance Sheet Data As of September 30, 2008 (Audited) As of September 30, 2009 (Audited) As of March 31, 2010(Unaudited) Cash $ $
